IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00279-CR

KYDRICK RESHAWD BENTON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 13-04453-CRF-361


                               ABATEMENT ORDER


       On September 16, 2014, this Court received appellant Kydrick Reshawd Benton’s

notice of appeal in this matter. Attached to Benton’s notice of appeal is the trial court’s

case-information sheet indicating that Benton was determined to be indigent and that

attorney Calvin Parks was appointed to represent Benton on appeal. On March 31,

2015, this Court received a motion to withdraw filed by Parks stating that he no longer

accepts court appointments in appellate matters originating from Brazos County and

requesting that he be removed as appellate counsel for Benton.
        An eligible indigent defendant is entitled to have the trial court appoint an

attorney to represent him in an appeal to the court of appeals.    See TEX. CODE CRIM.

PRO. ANN. art. 1.051(d)(1) (West Supp. 2014). Accordingly, we abate this appeal to the

trial court to conduct any necessary hearings for a determination of appellant’s

indigence and whether counsel should be appointed.

        Any hearing should be held within 28 days of the date of this Order. The

supplemental clerk’s and reporter’s records required by the rule, if any, are ordered to

be filed within 42 days of the date of this Order.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed April 16, 2015
Do not publish




Benton v. State                                                                   Page 2